

Exhibit 10.25
 
Summary of Compensatory Arrangements with Executive Officers
 
Our board of directors periodically reviews the base salary of our Chairman and
Chief Executive Officer.  The compensation committee periodically reviews the
base salary of each of our other Named Executive Officers.  The board of
directors or the compensation committee approved a schedule of the following
fiscal year 2008 base salaries for each of our named executive officers:
 

       
Name and Principal Position
 
2008
Base Salary
 
Michael F. Neidorff
    Chairman and Chief Executive Officer
  $ 1,000,000  
Carol E. Goldman
    Executive Vice President and Chief Administrative Officer
  $ 400,000  
Jesse N. Hunter
    Senior Vice President, Corporate Development
  $ 350,000  
William N. Scheffel
    Executive Vice President, Specialty Business Unit
  $ 575,000  
Eric R. Slusser
    Executive Vice President and Chief Financial Officer
  $ 525,000  

 